IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


BETTY WELLES CAMPBELL,               : No. 304 WAL 2016
EXECUTRIX OF THE ESTATE OF           :
SAMUEL P. CAMPBELL, SR., AND         :
BETTY WELLES CAMPBELL, IN HER        : Petition for Allowance of Appeal from
OWN RIGHT                            : the Order of the Superior Court
                                     :
                                     :
          v.                         :
                                     :
                                     :
A.O. SMITH CORPORATION, IN ITS       :
OWN RIGHT AND AS SUCCESSOR IN        :
INTEREST TO THE CLARK                :
CONTROLLER COMPANY AND A.O.          :
SMITH CORPORATION; A.W.              :
CHESTERTON COMPANY; AGCO             :
CORPORATION, AS SUCCESSOR IN         :
INTEREST TO ALLIS CHALMERS           :
CORPORATION; AIR & LIQUID            :
SYSTEMS CORPORATION, AS              :
SUCCESSOR BY MERGER TO               :
BUFFALO PUMPS, INC.; AJAX            :
MAGNETHERMIC CORPORATION;            :
ALLIED GLOVE CORPORATION;            :
AMERICAN OPTICAL CORPORATION;        :
AMERICAN STANDARD COMPANY,           :
INC.; ARMSTRONG INTERNATIONAL,       :
INC., ARMSTRONG PUMPS, INC.;         :
AQUA-CHEM, INC., CLEAVER-BROOKS      :
DIVISION; AURORA PUMP COMPANY;       :
BEAZER EAST, INC. IN ITS OWN RIGHT   :
AND AS SUCCESSOR TO KOPPERS          :
COMPANY, INC. AND OTHER RELATED      :
COMPANIES INCLUDING THIEM            :
CORPORATION, BEAZER USA, INC.,       :
AND BEAZER, PLC; BLACKMER PUMP       :
COMPANY; BW/IP INTERNATIONAL         :
INC., F/K/A BORG WARNER              :
INDUSTRIAL PRODUCTS,                 :
INDIVIDUALLY AND AS SUCCESSOR IN     :
INTEREST TO BYRON JACKSON            :
PUMPS; CASHCO, INC.; CATALYTIC       :
CONSTRUCTION COMPANY; CBS              :
CORPORATION, A DELAWARE                :
CORPORATION, F/K/A VIACOM INC.,        :
SUCCESSOR BY MERGER TO CBS             :
CORPORATION, A PENNSYVLANIA            :
CORPORATION, F/K/A WESTINGHOUSE        :
ELECTRIC CORPORATION;                  :
CHAMPLAIN CABLE CORPORATION, AS        :
SUCCESSOR IN INTEREST TO               :
HERCULES INC; COLUMBUS                 :
MCKINNON; COMMONWEALTH EDISON          :
COMPANY; COPES-VULCAN, INC;            :
CRANE CO.; CROWN CORK & SEAL           :
COMPANY; DEZURIK, INC.; DRAVO          :
CORPORATION; DURAMETALLIC              :
CORPORATION; EATON                     :
CORPORATION, AS SUCCESSOR IN           :
INTEREST TO CUTLER HAMMER, INC.        :
EICHLEAY CORPORATION;                  :
ELECTROLUX HOME PRODUCTS; ELSA         :
BENSON, INC; EXELON                    :
CORPORATION; FLOWSERVE U.S.,           :
INC., F/K/A FLOWSERVE FSD              :
CORPORATION, AS SUCCESSOR TO           :
DURCO INTERNATIONAL, DURIRON           :
COMPANY AND DURAMETALLIC; FMC          :
CORPORATION, INDIVIDUALLY AND ON       :
BEHALF OF ITS FORMER PEERLESS          :
PUMPS; FOSECO, INC.; FOSTER            :
WHEELER CORPORATION; GENERAL           :
CABLE CORPORATION; GEORGIA             :
PACIFIC CORPORATION; GENUINE           :
PARTS COMPANY; GOULDS PUMPS,           :
INC; GREENE TWEED & COMPANY;           :
GRINNELL LLC; HEDMAN RESOURCES         :
LIMITED; HONEYWELL, INC.,              :
HONEYWELL INTERNATIONAL, INC.,         :
FORMERLY KNOWN AS ALLIED               :
SIGNAL, INC., AS SUCCESSOR IN          :
INTEREST TO THE BENDIX                 :
CORPORATION; IMO INDUSTRIES,           :
INC., F/K/A IMO DELAVAL, INC., F/K/A   :
TRANSAMERICAN DELAVAL, INC.,           :
F/K/A DELAVAL TURBINE, INC.,           :
DELAVAL TURBINE, INC., DEVALCO         :
CORPORATION; INDUSTRIAL                :



                            [304 WAL 2016] - 2
HOLDINGS CORPORATION F/K/A           :
CARBORUNDUM COMPANY;                 :
INGERSOLL RAND; INSUL COMPANY,       :
INC.; ITT CORPORATION, F/K/A ITT     :
INDUSTRIES; JOY TECHNOLOGIES         :
F/K/A JOY MANUFACTURING              :
COMPANY D/B/A JOY                    :
MANUFACTURING COMPANY, INC;          :
KAISER GYPSUM COMPANY, INC.;         :
MALLINCKRODT US LLC, IN ITS OWN      :
RIGHT AND AS SUCCESSOR IN            :
INTEREST TO IMCERA GROUP, INC.,      :
AND INTERNATIONAL MINERALS AND       :
CHEMICAL CORPORATION, AND AS         :
SUCCESSOR IN INTEREST TO E.J.        :
LAVINO; MARLEY COOLING TOWER;        :
MCCANN SHIELDS PAINT COMPANY;        :
MCCARLS, INC.; MCJUNKIN RED MAN      :
CORPORATION, IN ITS OWN RIGHT        :
AND AS SUCCESSOR IN INTEREST TO      :
MCJUNKIN CORPORATION; MET-PRO        :
CORPORATION AND ITS DEAN PUMP        :
DIVISIONL METROPOLITAN LIFE          :
INSURANCE COMPANY A/K/A              :
METROPOLITAN INSURANCE               :
COMPANY; MILWAUKEE VALVE             :
COMPANY; MINE SAFETY APPLIANCE       :
COMPANY; MINNOTTE CONTRACTING        :
CORPORATION; MORGAN                  :
ENGINEERING, IN ITS OWN RIGHT AND    :
AS SUCCESSOR IN INTEREST TO          :
ALLIANCE MACHINE COMPANY; NAGLE      :
PUMPS, INC; OAKFABCO, INC.;          :
OGLEBAY NORTON COMPANY, AND          :
ITS DIVISION FERRO ENGINEERING;      :
OWENS-ILLINOIS, INC.; PHELPS         :
DODGE INDUSTRIES, INC; POWELL        :
VALVE COMPANY; POWER PIPING;         :
PREMIER REFRACTORIES, INC., F/K/A    :
ADIENCE, INC, SUCCESSOR IN           :
INTEREST TO ADIENCE COMPANY, LP,     :
AS SUCCESSOR TO BMI, INC.; RILEY     :
STOKER CORPORATION; ROCKWELL         :
AUTOMATION, INC., IN ITS OWN RIGHT   :
AND AS SUCCESSOR IN INTEREST TO      :
ALLEN BRADLEY; SAFETY FIRST          :



                           [304 WAL 2016] - 3
INDUSTRIES, INC., IN ITS OWN RIGHT   :
AND AS SUCCESSOR IN INTEREST TO      :
SAFETY FIRST SUPPLY, INC.; SAINT-    :
GOBAIN ABRASIVES, INC., FORMERLY     :
KNOWN AS NORTON COMPANY;             :
SARGENT & LUNDY, LLC; SPIRAX         :
SARCO, INC; SQUARE D COMPANY;        :
TASCO INSULATION, INC., F/K/A/ THE   :
ASBESTOS SERVICE COMPANY; THE        :
ELECTRIC CONTROLLER AND              :
MANUFACTURING COMPANY; THIEM         :
CORPORATION, AND ITS DIVISION,       :
UNIVERSAL REFRACTORIES; TRECO        :
CONSTRUCTION SERVICES, INC., F/K/A   :
THE RUST ENGINEERING COMPANY;        :
TYCO FLOW CONTROL COMPNAY, LLC       :
AS SUCCESSOR IN INTEREST TO          :
CROSBY VALVE; UNIFRAX                :
CORPORATION F/K/A CARBORUNDUM;       :
UNION CARBIDE CORPORATION AND        :
ITS LINDE DIVISION; UNITED           :
CONVERYOR CORPORATION; UNITED        :
STATES STEEL CORPORATION;            :
WASHINGTON GROUP INTERNATION,        :
F/K/A RAYTHEON ENGINEERS AND         :
CONTRACTORS, INC., AND ALL ITS       :
DOMESTIC SUBSIDIARIES, INCLUDING     :
THE BADGER COMPANY, INC.,            :
WHITING CORPORATION; YARWAY          :
CORPORATION; YEOMANS CHICAGO         :
CORPORATION, IN ITS OWN RIGHT        :
AND AS SUCCESSOR IN INTEREST TO      :
MORRIS PUMPS, INC., ZURN             :
INDUSTRIES, INC., A/K/A ERIE CITY    :
IRON WORKS                           :
                                     :
                                     :
PETITION OF: MARK CAMPBELL,          :
SAMUEL CAMPBELL JR., THOMAS          :
CAMPBELL, CHRISTINE NOONAN AND       :
DEBORAH SULLIVAN                     :


                                ORDER




                           [304 WAL 2016] - 4
PER CURIAM

     AND NOW, this 2nd day of November, 2016, the Petition for Allowance of Appeal

is DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.




                                 [304 WAL 2016] - 5